UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT


                                  No. 99-51011
                                Summary Calendar


                Southwest Livestock and Trucking Co., Inc.,
                    Darrel Hargrove; Mary Jane Hargrove,

                                                 Plaintiffs-Appellants,

                                     versus

                                Reginaldo Ramon,

                                                 Defendant-Appellee.


           Appeal from the United States District Court for the
                         Western District of Texas
                             (SA-94-CV-1082-OG)

                               September 14, 2000


Before JOLLY, JONES and BENAVIDES, Circuit Judges.

PER CURIAM:1

               Plaintiff-Appellants Southwest Livestock & Trucking Co,

Inc.       (“Southwest   Livestock”),   Darrel   Hargrove,   and    Mary   Jane

Hargrove (the “Hargroves”) sued Defendant-Appellee Reginaldo Ramon

(“Ramon”) alleging that Ramon committed usury in a loan transaction

with Southwest Livestock.           The district court granted summary

judgment for Ramon, and Southwest Livestock appeals.               We affirm.




       1
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                              BACKGROUND

           The facts of this case are stated fully in this Court’s

earlier decision in this case, Southwest Livestock and Trucking Co.

v. Ramon, 169 F.3d 317 (5th Cir. 1999) (“Southwest Livestock I”).

The essential facts are as follows:

           The Hargroves are United States citizens and officers of

Southwest Livestock.     Southwest Livestock is a Texas corporation.

Ramon is a citizen of Mexico.

           Southwest Livestock borrowed over $400,000 from Ramon

between 1991 and 1994.      This loan took the form of thirty-four

successive “pagares,” or Mexican promissory notes, payable to Ramon

with interest within thirty days.      Each month, Southwest Livestock

paid the accrued interest and executed a new pagare to cover the

outstanding principal.    Southwest Livestock repaid $120,000 of the

principal during this period, but also borrowed additional money

from Ramon.   The interest on these pagares was approximately fifty

percent.   The interest rates were illegal in Texas, but legal in

Mexico.

           In October of 1994, Southwest Livestock defaulted on its

loan.   Ramon obtained a default judgment from a court in Mexico on

the thirty-fourth pagare. The Mexican court awarded Ramon $680,000

and accrued interest.

           Southwest Livestock filed suit in the United States

District Court, alleging that Ramon violated Texas usury laws.



                                   2
Ramon    asserted    that   the    Mexican     judgment   barred   Southwest

Livestock’s suit under principles of res judicata and collateral

estoppel.    The district court initially refused to recognize the

Mexican judgment because of the state of Texas’s policy interest in

preventing usury. This Court reversed. See Southwest Livestock I,

169 F.3d at 323 (holding that Texas’s public policy did not justify

withholding recognition of the Mexican judgment).            On remand, the

district court enforced the Mexican judgment and granted summary

judgment to Ramon.     Southwest Livestock appeals.

                            STANDARD OF REVIEW

            We review the district court’s grant of summary judgment

de novo.    See Ginsberg 1985 Real Estate Partnership v. Cadle Co.,

39 F.3d 528, 531 (5th Cir. 1994).            Summary judgment is proper if

"the    pleadings,   depositions,     answers    to   interrogatories,   and

admissions on file, together with the affidavits, if any, show that

there is no genuine issue as to any material fact and that the

moving party is entitled to a judgment as a matter of law."              Fed.

R. Civ. P. 56(c).

                                  DISCUSSION

            Southwest Livestock concedes that the Mexican judgment

bars its claim on the thirty-fourth pagare.           It contends, however,

that the judgment does not bar the company’s usury claims on the

preceding thirty-three pagares. Southwest Livestock considers each




                                      3
pagare a distinct transaction, and argues that Ramon committed

thirty-three separate acts of usury unrelated to the last pagare.

          This Court looks to Texas law to determine the preclusive

effects of foreign judgments.     See Success Motivation Inst. Of

Japan v. Success Motivation Inst., Inc., 966 F.2d 1007, 1010 (5th

Cir. 1992) (ruling that state res judicata rules applied to a

Japanese judgment).   We must therefore determine whether Texas res

judicata rules would bar Southwest Livestock’s claims on the

preceding thirty-three pagares.

          Res judicata precludes relitigation of claims that have

been finally adjudicated, or that arise out of the same subject

matter and that could have been litigated in the prior action.   See

Barr v. Resolution Trust Corp., 837 S.W.2d 627, 628 (Tex. 1992)

(clarifying Texas res judicata law).   A court will bar a claim if

there is (1) a prior final judgment on the merits by a court of

competent jurisdiction; (2) identity of parties or those in privity

with them; and (3) a second action based on the same claims as were

raised or could have been raised in the first action.   See Amstadt

v. U.S. Brass Corp., 919 S.W.2d 644, 652 (Tex. 1996).    Southwest

Livestock challenges only the third element of this test, arguing

that its barred claim on the final pagare is distinct from its

claims on the first thirty-three pagares.

          Texas uses the transactional approach to res judicata to

distinguish claims.   See Barr, 837 S.W.2d at 631.   This approach


                                  4
“requires an analysis of the factual matters that make up the gist

of the complaint, without regard to the action.”            Id. at 630.   A

final judgment on an action extinguishes the right to bring suit

“on a transaction, or series of connected transactions, out of

which the action arose.”        Id. at 631 (quoting Restatement of

Judgments    §   24(1)).      “The   determination     is    to   be   made

pragmatically, ‘giving weight to such considerations as whether the

facts are related in time, space, origin, or motivation . . . .’”

Id. (quoting Restatement of Judgments § 24(2)).

            In this case, all of the pagares are part of what is

substantively a single loan transaction.       The pagares are a series

of connected transactions, involving largely the same principal.

Although the interest rate of the final pagare differed slightly

from the rate on the earlier pagares,2 Southwest Livestock’s claim

to recover excessive interest payments stems from the same factual

basis.    We cannot agree that Southwest Livestock could pursue its

claims on each of the pagares individually, and that litigation and

judgment on one pagare would not affect litigation on the others.

            The Mexican court awarded Ramon judgment on the final

pagare.   This judgment encompassed principal that was the basis of

the earlier pagares. Ramon charged Southwest Livestock an interest

rate on the final pagare that would have been usurious in Texas, as


     2
            The first thirty-three pagares had an unstated interest rate of
approximately 52 percent.   The final pagare stated an interest rate of 48
percent.

                                     5
he had throughout the loan period.    If the Mexican judgment bars

suit on the final pagare, it bars suit on all the pagares.

          Because res judicata bars Southwest Livestock’s claims on

all of the pagares, we need not address the company’s argument that

Texas law controls its usury claim.   There is no genuine issue of

material fact, and summary judgment was appropriate.

          AFFIRMED.




                                6